--------------------------------------------------------------------------------

EXHIBIT 10.30(3)


PULSE ELECTRONICS CORPORATION
2012 Omnibus Incentive Compensation Plan


Restricted Stock Units Award Certificate – Non-Employee Director


This Restricted Stock Units Award Certificate (the “Award Certificate”)
memorializes the grant on _______________, 20__ (the “Grant Date”) by PULSE
ELECTRONICS CORPORATION (the "Company") to _____________ ("Director") of the
number of Restricted Stock Units (the "Units") indicated below under the
Company’s 2012 Omnibus Incentive Compensation Plan (the “Plan”), including
rights to Dividend Equivalents thereon.
 
 
Number of Units Granted:
______ Units
 
Vesting Date:
 
The date immediately preceding the Company’s next regular annual shareholder’s
meeting
 

 

1. General.  The Units are granted to Director under the Company's 2012 Omnibus
Incentive Compensation Plan  (the "Plan").  All of the applicable terms,
conditions and other provisions of the Plan are incorporated by reference
herein.  Capitalized terms used in this Award Certificate but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of this document and mandatory provisions of the Plan, the
provisions of the Plan govern.  By accepting the grant of the Units, Director
agrees to be bound by all of the terms and provisions of the Plan, the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Board of Directors  made from time to time.

 

2. Account for Director.  The Company shall maintain a bookkeeping account for
Director (the "Account") reflecting the number of Units then credited to
Director hereunder as a result of such grant of Units and any crediting of
additional Units to Director pursuant to payments equivalent to dividends paid
on Common Stock under Section 6 hereof ("Dividend Equivalents").

 

3. Nontransferability.  Director may not transfer Units or any rights hereunder
to any third party other than by will or the laws of descent and distribution,
except for transfers to a Beneficiary or as otherwise permitted and subject to
the conditions under Section 5.4 of the Plan.

 

4. Vesting and Forfeiture.  The Units will immediately vest on the earlier of
(i) the Vesting Date indicated above or (ii) the date immediately preceding the
date on which a Change of Control (as defined below) occurs if Director remains
a member of the Board through the date on which the Units vest.  If Director
ceases to be a member of the Board prior to the date the Units vest, Director
will immediately forfeit the Units.

 

5. Change of Control.  For purposes of this Award Certificate, a “Change of
Control” means either:


(a)      the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:
 
 
 
 
(i) any person (or group of persons acting together) becomes the owner, directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding voting securities other
than by virtue of a merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change in Control under this clause (i) shall
not be deemed to occur as a result of any redemption, repurchase or other
acquisition of voting securities by the Company reducing the number of shares
outstanding;

--------------------------------------------------------------------------------

(ii) any person (or group of persons acting together) acquires (or has acquired
within any 12-month period ending on the date of the most recent acquisition by
such person or group) ownership, directly or indirectly, of securities of the
Company representing more than 30% of the combined voting power of the Company’s
then outstanding voting securities other than by virtue of a merger,
consolidation or similar transaction;

 

(iii) the consummation of a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of any direct or indirect parent of the surviving
entity in such merger, consolidation or similar transaction; or

 

(iv) the acquisition by a person (or a group of persons acting together) during
the 12-month period ending on the date of the most recent acquisition by such
person or group of assets from the Company that have a total gross fair market
value equal to or exceeding 50% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions;
or


(b)      the replacement of a majority of the members of the Board during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of appointment or election.
 
Notwithstanding the foregoing, no transaction or series of related transactions
shall constitute a Change of Control of the Company unless such transaction or
series of related transactions qualify as a change in ownership of the Company,
a change in effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets as each of these terms are defined
in Treasury Regulation Section 1.409A-3(i)(5).  Notwithstanding the foregoing,
the acquisition of any additional voting securities of the Company by Oaktree
Capital Management, L.P. or its affiliates will not constitute or result in a
Change of Control of the Company.
 

6. Dividend Equivalents.  If the Company declares and pays a cash dividend on
Common Stock, then additional Units will be credited to Director's Account as a
dividend equivalent equal to the number of Units credited to the Account
hereunder as of the relevant record date multiplied by the amount of cash paid
per share of Common Stock in such dividend divided by the closing price of a
share of Common Stock at the payment date for such dividend (rounded to the
nearest whole share).  Dividend Equivalents credited with respect to any Units
granted herein will be subject to the same vesting conditions that apply to the
Units credited herein.

 

7. Adjustments.  The number of Units credited to Director's Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Director's rights with respect to the Units credited to his Account to reflect
any changes in the number of outstanding shares of Common Stock resulting from
any event referred to in Section 4.2(a) of the Plan.  Any such adjustment shall
be made in accordance with Section 4.2(a) of the Plan.

 

8.
Settlement.  Units granted hereunder shall be settled in cash in an amount equal
to the number of Units credited to the Director’s Account pursuant to this Award
Certificate multiplied by Fair Market Value per Share of Common Stock as of the
date such Units vest, payable within thirty (30) days after the date such Units
vests, unless the Director makes a timely election to defer the settlement of
such Units in accordance with the terms of the Plan and the Directors
Compensation Policy adopted thereunder.

--------------------------------------------------------------------------------

9. Miscellaneous.

 
(a)      Binding Agreement; Written Amendments.  This Award Certificate shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Award Certificate constitutes the entire agreement between the
parties with respect to the Units, and supersedes any prior agreements or
documents with respect to the Units.  No amendment or alteration of this Award
Certificate which may impose any additional obligation upon the Company shall be
valid unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this Award
Certificate which may materially impair the rights of Director with respect to
the Units shall be valid unless expressed in a written instrument executed by
Director.
 
(b)      No Promise of Service.  The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Director has a right to continue as a Director of the Company for any
period of time, or at any particular rate of compensation.
 
(c)      Governing Law.  The validity, construction, and effect of this
Agreement shall be determined in accordance with the laws (including those
governing contracts) of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of laws, and applicable federal law.
 
(d)      Statements.  An individual statement of each Director's Account will be
issued to Director at such times as may be determined by the Company.  Such a
statement shall reflect the number of Units credited to Director's Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Company.  Such a statement may be combined
with or include information regarding other plans and compensatory
arrangements.  Any statement containing an error shall not represent a binding
obligation of the Company to the extent of such error.
 
(e)      Unfunded Obligations.  The grant of the Units and any provision for
distribution in settlement of Director's Account hereunder shall be by means of
bookkeeping entries on the books of the Company and shall not create in Director
any right to, or claim against any, specific assets of the Company, nor result
in the creation of any trust or escrow account for Director.  With respect to
Director's entitlement to any distribution hereunder, Director shall be a
general creditor of the Company.
 
(f)      Shareholder Rights.  Director and any Beneficiary shall not have any
rights with respect to Shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the Shares as specified
herein.
 
(g)      Amendment of this Certificate.  The Company may amend the terms of this
Award Certification without the consent of the Director to provide for
settlement of the RSUs in the form of Shares rather than in cash but the Company
may not amend or modify any other terms of this Award Certificate without the
Director’s written consent.
 
IN WITNESS WHEREOF, PULSE ELECTRONICS CORPORATION has caused this Award
Certificate to be executed by its officer thereunto duly authorized.
 


PULSE ELECTRONICS CORPORATION  
By:
 
 
Ralph E. Faison,
 
President & CEO

--------------------------------------------------------------------------------

PULSE ELECTRONICS CORPORATION
RSU Deferral Election
For Non-Employee Directors


If you wish to make, change or terminate an election to defer all or a portion
of your quarterly retainer payments or annual equity grant, please complete,
sign and date this form, and return it by fax to 858-674-8334 to the attention
of Drew A. Moyer or email the completed form as an attachment to
dmoyer@pulseelectronics.com.  After this election becomes effective, it will
remain in effect for future retainer payments and annual equity grants, unless
and until you file a new election form and it becomes effective.


GENERAL INFORMATION.


Name: ______________________________________________________________________
First                                                                      Last


Address: ____________________________________________________________________


City: ________________________ State: ___________________ ZIP Code:
______________


Daytime Phone Number: ____________ - ____________- ____________


EFFECTIVE DATE OF DEFERRAL ELECTION.


If you are a New Director and we receive a signed and dated election form no
later than 30 days after your first day as a Non-Employee Director, your
election will become effective (i) for quarterly retainer payments made for
calendar quarters beginning on or after the last day of such 30 day period and
(ii) for annual equity grants made on or after the end of such 30 day election
period (including the initial equity grant made for the Board Year in which you
become a New Director); provided, however, that if the 30 day election period
ends less than two full calendar months prior to the end of the current Board
Year, the deferral election will not apply to your initial equity grant.


Any other election or any change or termination of a prior election will become
effective (i) for quarterly retainer payments made for calendar quarters
beginning on or after the first day of the calendar year beginning after the
last day of the calendar year in which we receive a new signed and dated
election form and (ii) for annual equity grants made for Board Years beginning
after the last day of the calendar year in which we receive a new signed and
dated election form.


DEFERRAL ELECTION.


Quarterly Retainer Deferral: I irrevocably elect to defer delivery of the shares
attributable to [__] 0%, [__] 25%, [__] 50%, [__] 75% or [__] 100% (check
appropriate box) of my quarter retainer payments for calendar quarters beginning
after this election becomes effective.  My quarterly retainer payment will be
converted into an equivalent number of shares of our common stock (based on the
Fair Market Value of our common stock on the date the last business day of the
calendar quarter for which the quarterly retainer is payable), rounded to the
nearest whole share.


Annual Equity Grant Deferral:  I irrevocably elect to defer delivery of the
shares attributable to [__] 0%, [__] 25%, [__] 50%, [__] 75% or [__] 100% (check
appropriate box) of the shares attributable to annual equity grants for Board
Years beginning after this election becomes effective.


(Check the appropriate box below if you are a New Director



[__] I am a New Director and I am making my initial deferral election no later
than 30 days after my first day as a Non-Employee Director. I acknowledge that
no more than 50% of my annual equity grant for the current Board Year that made
after the end of my 30 day election period may be deferred pursuant to my
election regardless of the percentage I elected above.




--------------------------------------------------------------------------------

DISTRIBUTION DATE.
 
The value of the shares of Pulse Electronics Corporation common stock that I
elected to defer above will be delivered to me in cash as soon as reasonably
practicable on or after the earliest of (i) the date on which there is a Change
of Control (as defined below) or (ii) the date of my death or (iii) the
distribution date I elected below:
 
(Check only one of the following)



[__] The date I cease to be a member of the Pulse Electronics Corporation Board
of Directors. (This is the date I have a “Separation from Service” as defined in
Section 409A of the Internal Revenue Code.)




[__] On ______________ ___, 20__.  (Distribution Date may be no earlier than the
2nd anniversary, and no later than the 10th anniversary, of the date of this
election).




[__] Earlier of:



(x) the date I cease to be a member of the Pulse Electronics Corporation Board
of Directors (the date I have a “Separation from Service” as defined in Section
409A of the Internal Revenue Code) or


(y) on ______________ ___, 20__.  (Distribution Date may be no earlier than the
2nd anniversary, and no later than the 10th anniversary, of the date of this
election).


A “Change of Control” means either:
 

(a) the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:

 

(i) any person (or group of persons acting together) becomes the owner, directly
or indirectly, of securities of Pulse Electronics Corporation representing more
than 50% of the combined voting power of Pulse Electronics Corporation’ then
outstanding voting securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control under
this clause (i) shall not be deemed to occur as a result of any redemption,
repurchase or other acquisition of voting securities by Pulse Electronics
Corporation reducing the number of shares outstanding;

 

(ii) any person (or group of persons acting together) acquires (or has acquired
within any 12-month period ending on the date of the most recent acquisition by
such person or group) ownership, directly or indirectly, of securities of Pulse
Electronics Corporation representing more than 30% of the combined voting power
of Pulse Electronics Corporation’ then outstanding voting securities other than
by virtue of a merger, consolidation or similar transaction;

 

(iii) the consummation of a merger, consolidation or similar transaction
involving (directly or indirectly) Pulse Electronics Corporation if, immediately
after the consummation of such merger, consolidation or similar transaction, the
shareholders of Pulse Electronics Corporation immediately prior thereto do not
own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or (B)
more than 50% of the combined outstanding voting power of any direct or indirect
parent of the surviving entity in such merger, consolidation or similar
transaction; or

 

(iv) the acquisition by a person (or a group of persons acting together) during
the 12-month period ending on the date of the most recent acquisition by such
person or group of assets from Pulse Electronics Corporation that have a total
gross fair market value equal to or exceeding 50% of the total gross fair market
value of all of the assets of Pulse Electronics Corporation immediately before
such acquisition or acquisitions; or

 

(b) the replacement of a majority of the members of the Pulse Electronics
Corporation Board of Directors during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of appointment or election.

 
Notwithstanding the foregoing, no transaction or series of related transactions
shall constitute a Change of Control of Pulse Electronics Corporation unless
such transaction or series of related transactions qualify as a change in
ownership of Pulse Electronics Corporation, a change in effective control of
Pulse Electronics Corporation or a change in ownership of a substantial portion
of Pulse Electronics Corporation’ assets as each of these terms are defined in
Treasury Regulation Section 1.409A-3(i)(5).  Notwithstanding the foregoing, the
acquisition of any additional voting securities of Pulse Electronics Corporation
by Oaktree Capital Management, L.P. or its affiliates will not constitute or
result in a Change of Control of Pulse Electronics Corporation.


DIVIDEND EQUIVALENTS.
 
If Pulse Electronics Corporation declares and pays a cash dividend on its common
stock, then additional deferred shares will be credited to my account as a
dividend equivalent equal to the number of deferred shares credited to my
account hereunder as of the relevant record date multiplied by the amount of
cash paid per share of common stock in such dividend divided by the Fair Market
Value of a share of Pulse Electronics Corporation’ common stock on the payment
date for such dividend (rounded to the nearest whole share).  The value of the
deferred shares credited to your account as dividend equivalents attributable to
the shares deferred hereunder will be distributed to you at the same time as the
value of the the shares deferred hereunder is paid.
-2-

--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION.
 
If I die before I have received all of my deferred shares, the value of my
remaining deferred shares will be paid to the beneficiary(ies) that I have
designated below:


Primary Beneficiaries
Percentage
(must add up to 100%)
                   

 
If any of my primary beneficiaries predecease me, the value of my deferred
shares will be distributed [__] to such beneficiary’s direct descendants per
stirpes or [__] to my remaining primary beneficiaries in proportion to their
respective interests. (Check appropriate box)
 
If all of my primary beneficiaries have predeceased me, the value of my
remaining deferred shares will be delivered to the contingent beneficiary(ies) I
have designated below.
 
Contingent Beneficiaries
Percentage
(must add up to 100%)
 
 
 
 
 
 
 
 
 
 

 
If I have designated one or more beneficiaries other than my spouse as my
primary beneficiary(ies), my spouse must consent to such beneficiary designation
in writing.  If I have not designated any beneficiary or all of my beneficiaries
have predeceased me, my shares will be distributed in the following order of
precedence: (i) my spouse, (ii) my lawful children (including adopted children),
per stirpes, (iii) my parents, (iv) my siblings, per stirpes or (v) my estate.
 
Spousal Consent to Beneficiary Designation:
 
I hereby acknowledge that I have read the following spousal consent to my
spouse’s beneficiary designation and that I understand its content.
 

1. I am aware that my spouse has designated one or more beneficiaries other than
me to receive all or part of the value of the deferred shares that may be
payable hereunder following his/her death.

 

2. I understand that the provisions of this Spousal Consent may affect my
community property rights and liabilities in connection with the matters
contained therein.

 

3. I further understand that the provisions of this Spousal Consent are intended
to operate in the event of my spouse’s death and would restrict my ability to
receive a distribution of my community property interest the deferred shares.

-3-

--------------------------------------------------------------------------------

4. I hereby knowingly, voluntarily and irrevocably consent to my spouse’s
beneficiary designation and waive my community property rights with respect to
the portion of the value of the deferred shares that may be distributed
following my spouse’s death to the beneficiary(ies) that my spouse has
designated above.



Spouse’s Signature:
 
 Date:
 



DIRECTOR’S SIGNATURE.
 
I understand that this deferral election is irrevocable and will remain in
effect for future years, unless I notify Pulse Electronics Corporation of a
change in writing before December 31 of any year, in which case such change will
become effective only for remuneration payable for services performed in
subsequent years.
 
I also understand that my rights to shares and the timing of the payment are
governed solely by the terms of the Pulse Electronics Corporation Omnibus
Incentive Plan pursuant to which the RSUs and deferred shares are granted and
this Agreement, and that my deferred shares may decline in value over the
deferral period and would lose all value in the event of Pulse Electronics
Corporation’ bankruptcy or insolvency.  I also acknowledge that the Company may
unilaterally modify the terms of this deferral election to provide for
settlement of my RSUs and deferred shares in the form of shares rather than
cash.
 
You must complete, sign, and date this form below for the elections you have
made on this form to be valid.


Director’s Signature:
 
Date:
 

 
 
-4-

--------------------------------------------------------------------------------